DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s communication filed on 01/20/2021.  In virtue of the communication:
Claims 1-8 are present in the instant application.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Statement of Reasons for Allowance
Claims 1-8 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… the steps of: (1) activating a power supply; (2) activating a digital control circuit to carry out an adjustment output voltage control mode, sense a signal from a light adjustment control switching circuit, and determine a light adjustment control mode; (3) in response to an LED power source operating in the adjustment output voltage control mode, adjusting luminance from 100% to N% and continuously adjusting luminance from N% to ≤0.01% wherein a 100% PWM signal output from a PWM driving signal circuit is unchanged, and a light adjustment signal collection circuit transmits a collected light adjustment signal having luminance between N% and ≤0.01% to the digital control circuit; (4) in response to the LED power source operating in a PWM adjustment control mode, adjusting luminance from 100% to N% and continuously adjusting luminance from N% to ≤0.01%; and (5) in response to a light adjustment luminance changed from 0.01% luminance to N% luminance, obtaining a light adjustment curve in either step (3) or (4)” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-8 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Zheng (U.S. Patent 9,942,959 B1) and Lys (U.S. Pub. 2015/0257216 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844